Title: Thomas Jefferson’s Agreement to Lease Natural Bridge to Philip Thornton, 2 December 1814
From: Jefferson, Thomas,Thornton, Philip
To: 


          Memorandum of an agreement entered into on the 2d Day of December 1814. between Thomas Jefferson of Monticello in the county of Albemarle on the one part and Philip Thornton of Richmond in the county of Henrico on the other part.
          The sd Thomas agrees to lease to the sd Philip for the term of five years from the date hereof, & does hereby lease accordingly, a site for a manufacture of leaden shot to be placed either on or near to ( the Natural bridge in the county of Rockbridge  (being the property of the sd Thomas) wheresoever on the sd property of the sd Thomas the sd Philip shall chuse, with leave to erect thereon, at the expence of the sd Philip, the buildings and works he shall deem necessary; as also to lease to him for the same term a site for a dwelling house or houses & gardens to be laid off in a square of two acres wheresoever near the sd bridge he shall chuse, with all conveniences & ways of communication between the several buildings, and also a right to the use of the water of the stream over which the bridge is, to erect dams & ponds on the same for the purposes of his manufactory aforesaid, with ways to & from them: reserving out of the sd same to the sd Thomas & his heirs the yearly rent of one hundred and fifty dollars to be paid to him on the last day of every year of the said five years, with a right of distress for the same on failure of paiment and grants to the sd Philip also the right to cut any timber on his lands necessary for erecting or repairing his buildings, inclosures or works, gratis and a right to cut firewood on the sd lands paying for the same a reasonable price by the cord as shall be agreed by themselves or settled by arbitration.
          The sd Philip covenants on his part that he will pay the sd annual rent as reserved to the sd Thomas & his heirs, that he will make no erection or do any other thing which shall disfigure the sd bridge as a natural curiosity; that he will commit no waste or destruction on the said bridge or lands, on pain of an immediate right of reentry by the sd Thomas if the sd waste, destruction or disfiguration be committed on the said bridge, but that he will to the best of his power preserve the sd bridge in it’s perfect natural and uninjured form; and that he will keep a fair & just account of the firewood cut and account for the same as before provided.
          And to the execution of these articles of agreement both parties hereby bind themselves, their heirs, executors, administrators & assigns respectively, and in testimony of the whole, hereto set their hands & seals on the day and year first abovementioned
          
            
              Signed, sealed & delivered
              
              Th: Jefferson
            
            
               in presence of
              
              Philip Thornton
            
            
              Th: J. Randolph
              
              
            
          
          
          
          
          
          
          
        